Citation Nr: 1544300	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  08-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include ingrown toe nails and fallen arches.  

2.  Entitlement to service connection for a bilateral leg disability, to include shin splints and a knee disability.  

3.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD), spastic colon and hiatal hernia.  

4.  Entitlement to service connection for residuals of a ruptured appendix.  

5.  Entitlement to service connection for a respiratory disability, claimed as hay fever, to include as secondary to mustard gas exposure.  

(The issues of entitlement to service connection for a left arm disorder, left shoulder disorder, neck disorder, vaginal cyst, and a breast cyst are the subject of a separate decision).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from February 1981 to July 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In February 2011, the Board remanded the claims on appeal for additional development.  

[The February 2011 Board decision also denied service connection for an eye disability and for hypoglycemia, and those matters are no longer before the Board.]

Following the September 2010 hearing, the Veteran perfected appeals of denials of service connection for a left arm disorder, left shoulder disorder, neck disorder, vaginal cyst, and a breast cyst, and a hearing on those issues was held before a Veterans Law Judge (VLJ) other than the undersigned.  Because claims must be decided by the VLJ who conducts a hearing on the matter, there will be two separate decisions in this case, each decided by the VLJ who held a hearing in the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In the February 2011 remand, the Board, in pertinent part, directed the AOJ to request the Veteran to identify treatment providers to be able to obtain records of treatment for the disabilities on appeal, obtain his Social Security Administration (SSA) records, and arrange for a VA examinations of the Veteran to determine the nature and likely etiology of any bilateral foot, bilateral leg, and stomach disabilities.  If any benefit sought on appeal remained denied, a supplemental statement of the case (SSOC) was to be issued.  It appears the case was returned to the Board prematurely, before the AOJ completed such development and readjudicated the issues of service connection for a bilateral foot disorder, bilateral leg disability, stomach disorder, residuals of a ruptured appendix, and respiratory disability.  Notably, statements from the Veteran regarding her reported appendix rupture, additional private treatment records, and her SSA records have been received by the RO, but an SSOC readjudicating the matters has not been issued.  The Board notes she was provided VA stomach and leg examinations in October 2015, but it is not clear whether such examinations fully addressed the February 2011 remand directives.  It appears the case was returned to the Board after the issues addressed in the hearing before the other VLJ were adjudicated.  Thus, while the Board regrets the additional delay, these matters must be remanded for further evidentiary development and readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the providing facility and provide releases, and then undertake appropriate development to obtain copies of any medical records (which are not already of record) pertaining to her feet, legs, stomach, residuals of a ruptured appendix, and any respiratory disability, specifically including records of the treatment she received in Oklahoma for a ruptured appendix approximately one month after her discharge from military service in 1981.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, the Veteran should be so advised, and reminded that ultimately it is her responsibility to ensure that any private records are secured.   

2.  The AOJ should afford the Veteran the opportunity to provide corroboration of, and details regarding, her appendix rupture shortly after service (including via letters or statements from friends/family members with contemporaneous knowledge of the problem and its treatment).

3.  If not already completed, the AOJ should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her bilateral foot and leg disorders, if any.  The examiner must review the Veteran's claims file in conjunction with the examination, and based on such review and examination of the Veteran, provide opinions responding to the following:

(a)  Please identify, by clinical diagnosis, each and every chronic disability of either foot and/or leg, including ingrown toe nails and fallen arches as well as shin splints and knee impairment.  

(b)  For each foot and/or leg disability diagnosed, please indicate whether such is at least as likely as not (50 % or better probability) related to the Veteran's active service/complaints noted therein.  

(c)  Indicate whether there is any factual evidence in the record that clearly and unmistakably (obviously or manifestly) shows that the Veteran had a disorder of either foot and/or leg prior to her military service?  If so, identify such evidence, and provide the diagnosis for the pre-existing disorder.

(d)  If the answer [to (c)] is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated (did not increase in severity beyond the natural progression of the disease) during service?  Please identify any such evidence.

The examiner must explain the rationale for all opinions offered.

4.  If not already completed, the AOJ should also arrange for the Veteran to be examined by a gastroenterologist to determine the nature and likely etiology of her stomach disorder(s).  The examiner must review the Veteran's claims file in conjunction with the examination, and based on such review and examination of the Veteran, provide opinions responding to the following:

(a)  Please identify, by clinical diagnosis, each and every chronic gastrointestinal disability, including GERD, spastic colon and hiatal hernia.  

(b)  For each gastrointestinal disability diagnosed, please indicate whether such is at least as likely as not (50 % or better probability) related to the Veteran's active service/complaints noted therein.  

(c)  If the records received pursuant to the development ordered above corroborate that the Veteran was treated for a ruptured appendix soon (one month) after her discharge from military service, the examiner should also offer an opinion regarding the likely etiology of the appendix rupture.  The examining physician must review the Veteran's claims file and opine whether it is at least as likely as not (i.e., a 50 percent or better probability) that the rupture was related to the Veteran's service.  

The examiner must explain the rationale for all opinions offered.

5.  After undertaking any additional development deemed appropriate, the AOJ should readjudicate the claims of service connection for a bilateral foot disorder, bilateral leg disability, stomach disorder, residuals of a ruptured appendix, and respiratory disability.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







